ORDER *
These interlocutory appeals are DISMISSED for lack of jurisdiction. The appellants have not yet been sentenced, and 28 U.S.C. § 1291 “prohibits appellate review until after conviction and imposition of sentence.” Midland Asphalt Corp. v. United States, 489 U.S. 794, 798, 109 S.Ct. 1494, 103 L.Ed.2d 879 (1989) (emphasis added). Nor do these appeals fall under the collateral order exception, as the issues raised may be reviewed on direct appeal. See Abney v. United States, 431 U.S. 651, 663, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977); United States v. Bird, 359 F.3d 1185, 1190 (9th Cir.2004); United States v. Hickey, 367 F.3d 888, 893-95 (9th Cir.2004).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.